Case 7:20-cv-00419-JLK-RSB Document 3 Filed 08/18/20 Page 1of1 Pageid#: 9

CLERK'S OFFICE U.S. DIST. COURT
AT DANVILLE, VA

 

FILED
IN THE UNITED STATES DISTRICT COURT AUG. 18 2020
FOR THE WESTERN DISTRICT OF VIRGINIA JULIA ©. DUDLEY,
BY:
ROANOKE DIVISION HMcOoneed
LUIS ANDREW MEDEL, )
Petitioner, ) Civil Action No. 7:20cv00419
)
v. ) MEMORANDUM OPINION
. )
WARDEN, USP LEE, ) By: Hon. Jackson L. Kiser
Respondent. ) Senior United States District Judge

 

By order entered July 27, 2020, the court conditionally filed Petitioner Luis Medel’s
petition for a writ of habeas corpus filed pursuant to 28 U.S.C. § 2241. In the conditional filing
order, the court directed Medel to either pay the filing fee, sign and return a consent to fee

form, ot apply to proceed in forma pauperis. The court advised Medel that failure to comply

 

with the court’s order within fourteen days would result in the dismissal of the action without
_ prejudice. Medel did not respond to the court’s order. Inasmuch as the time to respond has
passed and Medel has failed to comply with the court’s order, I will dismiss this action without
prejudice.

ENTERED this {Bday of August, 2020. -

adem ef Cc

SENIOR UNITED STATES DISTRICT JUDGE
